DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 40 is objected to because of the following informalities:  The claim ends with a semicolon and the word “and” without a period to signify the end of the claim. The claim is interpreted as if “; and” is actually a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-38, 40-47 and 49-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 13 and 15-19 of U.S. Patent No. 10,513,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are generally broader in scope than those of the patent as set forth in the table below:
16/671,104
USPN 10513791
Remarks
36. (New) A method comprising: 

providing a tubular article 
comprising a wall having a substantially cylindrical shape, an interior surface, and an exterior surface; and 

forming a coated tubular article by applying an electrodeposited multilayered coating to at least a portion of a surface of the tubular article, the electrodeposited multilayered coating comprising a plurality of alternating layers comprising: first layers comprising a first alloy comprising (i) nickel in a concentration of at least 50%, by weight, and (ii) cobalt; and second layers comprising a second alloy comprising (i) nickel, and (ii) cobalt in a concentration ranging from 5% to 35%, by weight, the second alloy being different than the first alloy.











42. (New) The method of claim 36, 

wherein a burst pressure and a collapse pressure of the coated tubular article are increased at least 5% relative to the tubular article or a substantially identical article having the same overall dimensions and composition but uncoated.


forming a coated tubular article by 

   


applying an electrodeposited multilayered coating to at least a portion of a surface of the tubular article, the electrodeposited multilayered coating comprising a plurality of alternating layers       comprising: first layers comprising a first alloy comprising (i) nickel in a concentration of at least 50%, by weight, and (ii) cobalt; and second layers comprising a second alloy comprising (i) nickel, and (ii) cobalt in a concentration ranging from 5% to 35% by weight, the second alloy being different than the first alloy; wherein the tubular article has a composition and comprises a wall, an interior surface, and an exterior surface defining an exterior diameter, the tubular article having an exterior diameter/wall thickness (D/T) ratio; wherein each of the first layers and each of said second layers independently have a thickness ranging from about 5 nm to about 250 nm; and 

wherein a burst pressure and a collapse pressure of the coated tubular article are increased at least 5% relative to the tubular article or a substantially identical article having the same overall dimensions and composition but uncoated.


In order to form a coated tubular article such as is claimed in the patent it is necessary to first provide a tubular article and it would be obvious to select a tubular article that is 

The rest of the claim is the same.

Dependent claim 42 of the application is disclosed in patent claim 1

5. The method of claim 1, wherein the plurality of alternating layers further comprises third layers that are different than the first layers and the second layers.
The claims are the same
38. (New) The method of claim 36, wherein one or more of the first layers, the second layers, or both comprises two or more elements selected independently from the group consisting of Ag, Al, Au, Be, C, Cr, Cu, Fe, Hg, In, Mg, Mn, Mo, 



40. (New) The method of claim 36, wherein each of the first layers and each of said second layers independently have a thickness ranging from about 5 nm to about 250 nm; and  

7. The coated tubular article of claim 6, wherein the first layers each have a thickness selected independently from about 5 nm to about 250 nm.
8. The coated tubular article of claim 6, wherein the second layers each have a thickness selected independently from about 5 nm to about 250 nm.
Dependent claims 7 and 8 of the patent disclose all of the limitations of the application claim.  It would have been obvious to one having ordinary skill in the art at the time of filing to include first and second layers of a thickness ranging from about 5 to about 250 nm in order to create the articles of claims 7 and 8 of the patent.
41. (New) The method of claim 36, wherein the electrodeposited multilayered coating has a thickness ranging from 1 micron to 5 cm.  

3. The method of claim 1, wherein the                  electrodeposited multilayered coating has a thickness in a range from 1 micron to 5 cm.
The claims are the same.
43. (New) A coated tubular article comprising: a wall having a substantially cylindrical shape, an interior surface, and an exterior surface; and 






an electrodeposited multilayered coating on the interior surface or the exterior surface, the electrodeposited multilayered coating comprising a plurality of alternating layers comprising: first layers comprising a first alloy comprising (i) nickel in a concentration of at least 50%, by weight, and (ii) cobalt; and second layers comprising a second alloy comprising (i) nickel, and (ii) cobalt in a concentration ranging from 5% to 35%, by weight, the second alloy being different than the first alloy.

55. (New) The coated tubular article of claim 43,              

wherein the coated tubular article has a burst pressure and a collapse pressure that is at least 5% greater than the collapse pressure and burst pressure of an uncoated tubular article having substantially the same composition and dimensions in the absence of the electrodeposited multilayered coating on its interior or exterior surface.
A coated tubular article comprising: a wall having a substantially cylindrical shape, the wall comprising a material having a composition, the wall having a wall thickness, an interior surface defining an interior diameter, and an exterior surface defining an exterior diameter; and 

an electrodeposited multilayered coating on the interior surface or the exterior surface, the electrodeposited multilayered coating comprising a plurality of alternating layers comprising: first layers comprising a first alloy comprising (i) nickel in a concentration of at least 50%, by weight, and (ii) cobalt; and second layers comprising a second alloy comprising (i) nickel, and (ii) cobalt in a concentration ranging from 5% to 35%, by weight, the second alloy being different than the first alloy; 




wherein the coated tubular article has a burst pressure and a collapse pressure that is at least 5% greater than the collapse pressure and burst pressure of an uncoated tubular article having substantially the same composition and dimensions in the absence of the electrodeposited multilayered coating on its interior or exterior surface.


Dependent claim 55 of the application contains the remaining limitations of patent claim 6
44. (New) The coated tubular article of claim 43, wherein the plurality of alternating layers further comprises third layers that are different than the first layers and the second layers.
19.            The coated tubular article of claim 6, wherein the plurality of alternating layers further comprises third layers that are different than the first layers and the second layers.
The claims are the same
45. (New) The coated tubular article of claim 43, wherein the first layers each have a thickness selected independently from about 5 nm to about 250 nm.
7. The coated tubular article of claim 6, wherein the first layers each have a thickness selected independently from about 5 nm to about 250 nm.
The claims are the same
46. (New) The coated tubular article of claim 43, wherein the second layers each have a thickness selected independently from about 5 nm to about 250 nm.
8. The coated tubular article of claim 6, wherein the          second layers each have a thickness selected independently from about 5 nm to about 250 nm.
The claims are the same
47. (New) The coated tubular article of claim 43, wherein one or more of the first layers or the second layers comprises one or more elements selected independently for each layer from the group consisting of Ag, Al, Au, Be, C, Cr, Cu, Fe, Hg, In, Mg, Mn, Mo, Nb, Nd, Pd, Pt, Re, Rh, Sb, Si, Sn, Pb, Ta, Ti, W, V, Zn, and Zr.
9. The coated tubular article of claim 6, wherein one                  or more of the first layers or the second layers comprises one or more elements selected independently for each layer from the group consisting of Ag, Al, Au, Be, C, Cr, Cu, Fe, Hg, In, Mg, Mn, Mo, Nb, Nd, Pd, Pt, Re, Rh, Sb, Si, Sn, Pb, Ta, Ti, W, V, Zn, and Zr.
The claims are the same
ranging from 1 micron to 5 cm.  

10. The coated tubular article of claim 6, wherein the electrodeposited multilayer coating has a thickness in a range from 1 micron to 5 cm.
The claims are basically the same (ranging from = in a range from)
50. (New) The coated tubular article of claim 43, wherein the electrodeposited multilayered coating has a thickness ranging from 1 micron to 50 microns.  

15. The coated tubular article of claim 6, wherein the electrodeposited multilayered coating has a thickness ranging from 1 micron to 50 microns.
The claims are the same
51. (New) The coated tubular article of claim 43, wherein the electrodeposited multilayered coating is structurally modulated.

17. The coated tubular article of claim 6, wherein the electrodeposited multilayered coating is structurally or compositionally modulated.
The claims are basically the same
52. (New) The coated tubular article of claim 43, wherein a thickness of the electrodeposited multilayered coating is less than about 25% of a thickness of the wall.
13. The coated tubular article of claim 6, wherein a          thickness of the electrodeposited multilayered coating is less than about 25%  of the wall thickness.
The claims are the same
53. (New) The coated tubular article of claim 43, wherein the wall comprises a steel alloy.  

16. The coated tubular article of claim 6, wherein the wall comprises a steel alloy.
The claims are the same
54. (New) The coated tubular article of claim 43, wherein the wall is a metal.

18. The coated tubular article of claim 6, wherein the material of the wall is a metallic material.
The claims are basically the same



Allowable Subject Matter
Claims 39 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-55 will be allowed, provided applicant files a Terminal Disclaimer to overcome the double patenting rejection above.
With regard to claims 39 and 48, the prior art of record fails to teach or suggest a method and apparatus wherein on or more of the first layers, the second layers, or both comprises Mo, W, or both, together in combination with the other claim limitations.
With regard to independent claims 36 and 43, those claims are otherwise allowable (considering the double patenting rejection above) for the same reasons as set forth in the Notice of Allowance of USPN 10513791.  Those claims dependent therefrom are allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/DAVID R DEAL/Examiner, Art Unit 3753